Case 2:18-cv-00546-JRG Document 174 Filed 05/29/20 Page 1 of 2 PageID #: 26024



                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF TEXAS
                                MARSHALL DIVISION

 CANON, INC.,                                     §
                                                  §
                                                  §
                Plaintiff,                        §
                                                  §
 v.                                               §    CIVIL ACTION NO. 2:18-CV-00546-JRG
                                                  §
 TCL ELECTRONICS HOLDINGS LTD.,                   §
 TCL CORPORATION, SHENZEN TCL                     §
 NEW TECHNOLOGIES CO. LTD., TCL                   §
 KING ELECTRICAL APPLIANCES                       §
 (HUIZHOU) CO., LTD., TCL KING                    §
 ELECTRONICS (CHENGDU) CO., LTD.,                 §
 TCL KING ELECTRICAL APPLIANCES                   §
 (NANCHANG) CO., LTD., TCL TONGLI                 §
 ELECTRONICS (HUIZHOU) CO., LTD.,                 §
 TONLY ELECTRONICS HOLDINGS                       §
 LTD.,                                            §
                                                  §
                Defendants.                       §


                                             ORDER
       Before the Court is the Joint Motion to Stay all Deadlines and Notice of Settlement (the

“Motion”). (Dkt. No. 173.) In the Motion, Plaintiff Canon, Inc. (“Plaintiff”) and Defendants TCL

Electronics Holdings, Ltd., TCL Corporation, Shenzhen TCL New Technologies Co., Ltd., and

TCL King Electrical Appliances (Huizhou) Co., Ltd. (collectively, “Defendants”) (Plaintiff and

Defendants collectively, the “Parties”) represent that a settlement in principle has been reached as

to all matters in controversy between the Parties. Having considered the Motion, the Court is of

the opinion that it should be and hereby is GRANTED. It is therefore ORDERED that any and

all deadlines in the above-captioned case are STAYED for thirty (30) days from the date of this

Order, during which time appropriate dismissal papers shall be filed.
Case 2:18-cv-00546-JRG Document 174 Filed 05/29/20 Page 2 of 2 PageID #: 26025



       It is further ORDERED that Defendants notify the United States Court of Appeals for

the Federal Circuit that a settlement of all disputes has been reached in the above-captioned

case. A copy of this order should be included as part of such notification.

      So ORDERED and SIGNED this 29th day of May, 2020.




                                                         ____________________________________
                                                         RODNEY GILSTRAP
                                                         UNITED STATES DISTRICT JUDGE




                                                 2
